UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to TRINITYCARE SENIOR LIVING, INC. (Exact name of registrant as specified in its charter) Commission file number: 333-140567 Nevada 71-0822436 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 227 East Edgewood Avenue
